Order entered June 8, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01278-CR

                          HARLAN WAYNE ROUTON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80132-2014

                                           ORDER
       When appellant’s brief had not been timely filed, we abated this case and ordered the trial

court to hold a hearing. Following that May 19 hearing, a supplemental clerk’s record was filed,

and we adopted certain findings, including that Marc Fratter should be appointed as new counsel.

We then ordered appellant’s brief filed by June 24, 2016.

       Thereafter, appellant’s former counsel appeared at a May 28, 2016 hearing before the

trial court. We ADOPT the findings from the May 28 hearing that: (1) appellant does desire to

pursue this appeal, (2) appellant is not indigent, (3) appellant’s retained counsel, Mitchell R.

Nolte, failed to “appear at the previous hearing because of an honest scheduling and calendaring

error,” (4) good cause was shown for Mr. Nolte’s failure to appear at the May 19 hearing, and (5)
Mr. Nolte believed he would be able to file appellant’s brief within thirty days of the date of the

hearing.

       Accordingly, we DIRECT the Clerk to substitute Mitchell R. Nolte as appellant’s

retained attorney of record in place of Marc Fratter. We ORDER appellant’s brief be filed

within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to Mitchell Nolte, Marc Fratter, and

the Collin County District Attorney’s Office.

                                                     /s/    ADA BROWN
                                                            JUSTICE